 

 

cit sleteintinterinnc

tL. danse 1 ho

Case 1:18-cv-10836-PGG Document

“UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff .
- against - | Cas
Hugh J. Hurwitz, et al.,
Defendants

 

 

 

>

104 Filed 12/04/19 Page 1 of 3

  

 

MOTION FOR COPY OF GOVERNMENT'S. LETTER

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,

hereby moves The Honorable Court to orde

r The Clerk of The Court to mail the

plaintiff a copy of the government's previous March 21, 2019, ex parte letter,

referenced by The Court: as "Govt. March

entry (D.E.). 66 at 4.

21, 2019 Ltr. (Dkt. No. 65)"" in docket

Government's counsel at the time requested, and The Court allowed, this

‘filing to be made ex parte for security

reasons because the plaintiff was not

allowed to know the date of this then-pending transfer to FCI Terre Haute

before the transfer took place. D.E. 19

now no longer applicable. The ex parte submission: was never ordered sealed. It

lat 1 n. 2. That need for secrecy is

is a judicial document. D.E. 21 and D.E.| 66 at 4.

The plaintiff, having never seen the government's letter, would like an

opportunity to address through: the adversarial process any extraneous

information that government's counsel may have submitted ex parte to The Court

in this filing, which then remained off

(please see docket deport. date of D.E.
Respectfully mailed and filed pursu

Houston v.. Lack. 487 U.S. 266 (1988) on

envelope bearing sufficient affixed pre-

the record until July 29th, 2019
65).

ant to the prison-mailbox rule of
Tuesday, November 19th, 2019. in an

paid first-class U.S. postage and |

U.S. Postal Service tracking number 9114 9023 0722 4291 7459 89. handed at the

next opportunity to Ms. J. Wheeler of the FCI Terre Haute CMU unit team, . — _

- Page 1

aan

pe ee rr ce er a
! : : ‘ os AG ON peyt ag 5
of 2 ~ : wi bie POOR aN ED
‘ :

 
 

Case 1:18-cv-10836-PGG Document|104 Filed 12/04/19 Page 2 of 3
Cc

in her official capacity as an agent of |the defendants,

é

byd

Martin S. Gottesfeld, pro se
Reg. Now: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, certify that on Tuesday, November 19th, 2019, I
mailed a copy of the foregoing document to counsel for the defendants in the
above-captioned case by handing such copy in an envelope bearing sufficient
affixed pre-paid first-class U.S. postage to Ms. J. Wheeler of the FCI Terre

Haute CMU unit team at the next opportunity for mailing in her official

capacity as an agent of the defendants,

Martin S. Gottesfeld, pro se

- Page 2\of 2 -

 
lonrontiawal EnCasedelS-ev-10836-PGG Document{104 Filed 12/04/19 We 2 off 3)
33 + bs -
ite, TH 47808

ED staves
i ieevar.

PS TRACKING #

| HI Lu defy TOR Nor fone?

23 0722 4201 745089 7459 89 ated Sates

en a ek EE
Ear 1b SH, “Seat

 

 
